               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JESSE WILSON,                       )
                                    )
                Petitioner,         )                 8:19CV85
                                    )
          v.                        )
                                    )
BRAD JOHNSON,                       )                  ORDER
                                    )
                Respondent.         )
                                    )


    IT IS ORDERED that Petitioner’s Motion to Amend (filing no. 19) is denied.


    DATED this 12th day of April, 2019.

                                  BY THE COURT:

                                  s/ Richard G. Kopf
                                  Senior United States District Judge
